Citation Nr: 1441009	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  13-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable evaluation for the service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Virtual VA paperless claims processing system includes documents that are pertinent to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.


FINDING OF FACT

On VA audiological testing in October 2010, the Veteran's hearing acuity was level I in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in June 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains VA medical records, a VA examination report, the Veteran's lay statements, and an informal hearing presentation from the Veteran's representative.

The Veteran was afforded a VA examination in October 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).




Analysis

The Veteran asserts that a compensable evaluation is warranted for his service-connected bilateral hearing loss disability.  At the outset, the Board observes that the rating decision on appeal granted service connection for right ear hearing loss and re-titled the Veteran's disability on the code sheet as bilateral hearing loss.

The Veteran's disability due to bilateral hearing loss is rated at 0 percent disabling under Diagnostic Code 6100.  

In this case, the record reflects that the Veteran underwent VA audiometric examination in October 2010.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
25
55
90
52.5






HERTZ



1000
2000
3000
4000
Average
LEFT
45
30
50
90
53.75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

In reviewing the clinical evidence of record, the Board finds that the October 2010 audiological findings demonstrate that a compensable evaluation is not warranted for the Veteran's service-connected bilateral hearing loss disability.  In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the right ear and Level II in the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (0 percent) is warranted.  Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2008).  As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, because the puretone thresholds as found on the October 2010 VA examination do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2013).

The Board has carefully considered the Veteran's contentions.  His assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his bilateral hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.

Thus, although the Veteran asserts that his bilateral hearing loss has increased in severity, he is not a licensed practitioner and is not competent to offer medical opinions.  See 38 C.F.R. § 4.85(a).   Accordingly, the Board finds that the competent findings on audiological evaluation in October 2010 are of greater probative value than the Veteran's statements regarding the severity of his bilateral hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation and that a staged rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss disability, and the claim must be denied.
Extraschedular Consideration

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran, through his representative, has reported that he experiences difficulty in the workplace hearing instructions or understanding conversation.  See February 2014 Statement in lieu of VA Form 646.  However, the Board notes the Veteran reported at his VA examination in October 2010 that he was retired.

The Board finds the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.

ORDER

Entitlement an initial compensable evaluation for bilateral hearing loss disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


